Plaintiff in error was indicted, tried and convicted in the district court of Pottawatomie county of the crime of selling intoxicating liquor to a minor and was sentenced to imprisonment in the penitentiary for a term of four years. Judgment and sentence was entered on June 24, 1910. From which judgment an appeal was taken by filing in this court on December 23rd, 1910, a petition in error with case-made attached. This appeal challenges the constitutionality of the act (Sess. Laws 1909, p. 166) under which this prosecution was had. The identical question was passed upon by this court in the case of Nowakowski v. State,infra, 116 P. 351, in which it was held that the act in question declaring this offense a felony and fixing the punishment therefor is unconstitutional and void. See also Meekv. State, infra, 116 P. 356. The judgment of the district court of Pottawatomie county is therefore reversed and the cause remanded.